                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

 SCOTT W. HELFINSTINE,                       :      Case No. 1:18-cv-679
     Plaintiff,                              :
                                             :      Judge Timothy S. Black
 vs.                                         :
                                             :      Magistrate Judge Karen L. Litkovitz
 MR. LAWLESS, et al.,                        :
      Defendants.                            :


                         DECISION AND ENTRY
             ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 5)

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and, on October 22, 2018, submitted a

Report and Recommendation (Doc. 5). No objections were filed.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that the Report and Recommendation should be and is hereby adopted in its

entirety. Accordingly:

       1.     The Magistrate Judge’s Report and Recommendation (Doc. 5) is
              ADOPTED; and

       2.     The Complaint is DISMISSED with prejudice pursuant to 28 U.S.C.
              §§ 1915(e)(2)(B) and 1915A(b)(1), with the exception of Plaintiff’s First
              Amendment retaliation claim against Defendant Lawless and his Eighth
              Amendment claims against Defendants Lawless, Lewis, and Steven.
        IT IS SO ORDERED.

Date:      12/11/18
                                Timothy S. Black
                                United States District Judge




                            2
